Title: To Benjamin Franklin from Sir Edward Newenham, 6 November 1784
From: Newenham, Sir Edward
To: Franklin, Benjamin


				
					
						Dear Sir
						Belcamp— 6 Novr. 1784
					
					I request leave to Introduce to your Presence the Bearer of this Letter, Mr: Canier Major of the Independant Dublin Volunteers; he has always been a Steady & active friend to the Rights & Liberties of his Country, and by his public Conduct has obtained the Confidence of his fellow-Citizens— His Character in Private life is just & amiable—
					Should my respected & worthy Friend, the Marquiss Le Fayette be arrived at Paris, I request you will have Major Canier introduced to him, as recommended by me—
					Some posts agoe, I had the Honor, of transmitting to yr: Excellency all the news of this Kingdom; nothing material has since occurred, but I Suppose, matters of some on the part of administration, will shortly transpire—
					I have the Honor to be with Every Sentiment of Respect & Esteem your Excellencys most obt & Very Hbe Sert
					
						E Newenham
					
				
				
					the major is just—
				
			 
				Addressed: For / His Excellency B: Franklin / Minister Plenipotentary / Passy near / Paris
			